Citation Nr: 1756093	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for residuals of colon cancer, to include as due to exposure to asbestos, or in the alternative, as due to exposure to herbicides. 

2. Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right wrist disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to September 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. These matters were remanded by the Board in April 2015 and April 2017 for additional development.  


FINDINGS OF FACT

1. The Veteran did not have service within the Republic of Vietnam, and exposure to herbicide cannot be presumed.

2. Colon cancer was not manifested during active service, and the only medical opinion evidence to address the relationship between any diagnosed colon cancer and asbestos exposure weighs against the claim. There is no competent and persuasive evidence that the Veteran's colon cancer was caused by service, to include his exposure to asbestos.

3. A right shoulder disability was not manifested in service, and the Veteran's right shoulder disability has not been shown to be the result of or aggravated by his service-connected right wrist disability.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for colon cancer have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection, to include on a secondary basis, for a right shoulder disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C. § 5103 (a) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C. § 5103(a)-compliant notice in March 2007, September 2008, December 2008, August 2009, December 2009, March 2010, June 2010, June 2012, and September 2012. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to the claims decided herein. The examinations adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

Certain chronic disabilities, if manifest to a degree of 10 percent within one year after separation from active duty, are presumed to have been incurred in, or aggravated by, active service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017). 

A. Colon Cancer

The Veteran has asserted that his colon cancer is related to asbestos exposure in service. In this regard, during active service, the Veteran was stationed on the USS Joseph Strauss. His military occupational specialty was Seaman and Boatswain's mate, which carries a minimal level of asbestos exposure. However, in support of his claim, the Veteran provided a publication indicating that the likelihood of asbestos exposure if stationed on the USS Joseph Strauss was high because, like many other Guided Missile Destroyers, it contained numerous products containing asbestos. He also included an April 2010 letter from a private law firm that indicated payment to the Veteran out of a settlement for asbestos disease.

The Veteran has also asserted that his colon cancer is related to exposure to herbicides. For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service. 38 U.S.C. § 1116 (f). Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case. 38 U.S.C. § 1116; 38 C.F.R. § 3.308 (a)(6)(ii). Importantly, these diseases do not include colon cancer. 38 C.F.R. § 3.309 (e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010). However, this fact does not preclude the Veteran from establishing his entitlement to service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Importantly, "service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009). It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity) in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides. See Haas, 525 F.3d at 1197. 

VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered qualifying military service in Vietnam. VAOPGCPREC 27-97 (July 23, 1997). In 2001, VA reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam ("blue water" versus "brown water") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases. See 66 Fed. Reg. 23,166 (May 8, 2001). 

Thus, VA has made a distinction between military service offshore ("blue water") and those Veterans (referred to as "brown water" Veterans) who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam. Brown water Navy and Coast Guard Veterans receive the same presumption of herbicide exposure as Veterans who served on the ground in Vietnam. VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

In the instant case, the Veteran has not asserted that he stepped foot in Vietnam; rather, he claims that he was exposed to herbicides while stationed on the USS Joseph Strauss. In this regard, an August 2009 response from the National Personnel Records Center (NPRC) indicated that the USS Joseph Strauss was in the official waters of Vietnam while the Veteran was stationed onboard on July 4, 1965, September 11, 1965 to November 29, 1965, February 9, 1966 to March 12, 1966, April 25, 1966 to June 1, 1966, June 6, 1966 to June 19, 1966. However, there was no conclusive proof of in-country service. Moreover, these periods were offshore or in "blue water." 

Nevertheless, the USS Joseph Strauss (DDG-16) operated on Mekong River Delta on March 4, 1966, which would be considered "brown water." See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm. However, the Veteran's enlistment performance record showed that he returned to the USS Joseph Strauss on March 16, 1966 after being hospitalized in Japan since December 1965. As such, the Veteran was not stationed on the USS Joseph Strauss when it was located in the "brown water" of Vietnam. Moreover, there is no other evidence of exposure to herbicides. In turn, exposure to herbicides may not be presumed.

A review of the Veteran's service treatment records shows no treatments or reports of colon cancer.

An October 1996 private treatment record shows that the Veteran was diagnosed with colon cancer.  

An August 2016 VA examination report shows that the Veteran reported a diagnosis of colon cancer due to asbestos exposure or alternatively to herbicide exposures. The Veteran was noted to have a colectomy in 1995, and after surgical removal he reported not undergoing any additional radiation or chemotherapy. After a review of the claims file and an examination of the Veteran, the examiner reported that it was less likely than not that the colon cancer was caused by presumed asbestos exposure as there was no definite cause and effect relationship between colon cancer and asbestos exposure as the scientific and medical literature was conflicting evidence at best.  

After a review of the evidence of record the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to colon cancer to include as due to herbicide and/or asbestos exposure. Initially, the Board notes that the Veteran was not exposed to herbicides during service as noted above. Therefore, the Veteran's assertions that colon cancer was caused by such exposure is not warranted. With regard to the claim that his colon cancer was caused by his exposure to asbestos during service, the Board finds that the August 2016 VA examiner's opinion to be probative that his condition was not caused by such exposure.  

The August 2016 VA examiner's opinion constitutes competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history, assertions, and examination that the Veteran's colon cancer was not related to the in-service exposure to asbestos. The examiner provided a rationale based on an accurate discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467(1993). Significantly, the Veteran has not presented or identified any contrary, competent and persuasive medical opinion that supports the claim for service connection. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). The Board finds that the most persuasive evidence of record shows that the Veteran's colon cancer is not related to asbestos exposure during service or any incident that occurred during service. 

With regards to whether the Veteran's colon cancer is related to service, the Board finds that the preponderance of evidence is against the Veteran's claim. Here, the Board notes that there are no reports or treatments for a colon cancer during service as noted in the Veteran's service treatment records. Additionally, the first instance of the Veteran being treated for colon cancer was in 1996, many years after his separation from service. The passage of time between service separation and medical documentation of a claimed disability is evidence against a claim of service connection. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

While the Veteran is competent to report that he was diagnosed with colon cancer, he is not competent to relate colon cancer to asbestos exposure during active service as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran is not competent to provide an opinion in this case. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for colon cancer, and the claim must be denied. 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).

B. Right Shoulder Disability

In addition to the requirements of service connection as detailed above, regulations also provide that service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. Further, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that his right shoulder disability is secondary to the service connected right wrist disability. While the Board notes that the Veteran does not specifically claim his right shoulder disability onset during service, a review regarding direct service connection will still be undertaken.

A review of the Veteran's service treatment records shows no reports or treatments for a right shoulder disability.  

An August 2012 VA examination report shows that the Veteran was diagnosed with arthritis of the acromioclavicular joint of both shoulders. 

A January 2013 VA examination report shows that the examiner noted that a service treatment record dated September 25, 1964 showed that the Veteran injured his deltoid when a heavy wave hit him while he was holding onto a life line. The examination at that time showed that he had guarding and pain to the left shoulder, but x-rays were negative and he was treated and released. The examiner reported that there were no records or complaints of right shoulder problems while in service or shortly thereafter. The examiner noted that post-service, there were no treatment records showing shoulder complaints until the VA examination dated July 2012 that noted bilateral shoulder pain along with x-rays showing arthritic changes of the AC joints. The examiner opined that it is less likely than not that the Veteran's current right shoulder disability is related to service. In reaching this conclusion, the examiner explained that the Veteran injured only his left shoulder in-service and there were no complaints of right shoulder pain while in service or on his exit physical. The examiner also noted that arthritis increases as one ages and the claimant has arthritis in his bilateral AC joints but only injured his left shoulder while in service, rendering his bilateral AC joint arthritis most likely age related. The examiner also noted that the right forearm strain resolved in service without further complaint, and a right forearm strain would not lead to arthritic changes to the AC joints or to a bilateral shoulder strain.  Therefore, the examiner found that it was less likely than not that the Veteran's current bilateral shoulder strain with AC joint arthritis was incurred or caused by the in-service left shoulder injury.

A November 2016 VA examination report shows that the Veteran was diagnosed with acromioclavicular joint arthritis of the right shoulder. After a review of the Veteran's service treatment records and physical examination of the Veteran, the examiner opined that it was less likely than not that the Veteran's current right shoulder disability was due to the service connected right wrist disability as there was no objective evidence of a relationship between the two conditions. Additionally, the examiner noted that the Veteran was not evaluated for complaints of right shoulder pain or weakness at time of the wrist injury or shortly thereafter. The examiner also noted that it was less likely than not that the Veteran's right shoulder disability was aggravated beyond the natural progression by the right wrist disability. The examiner reported the condition was more likely degenerative and age related.  

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a right shoulder, to include as due to service connected right wrist disability. 

Regarding service connection on a direct basis, the Board notes that the Veteran was first diagnosed with right shoulder disability many years after separation for service. Additionally, the Veteran's service treatment records show no treatment reports for any right shoulder condition in service or within the first year after separation from service. There is no evidence of record to suggest that the Veteran's current right shoulder disability began in, or is otherwise etiologically linked to, his time in service. To the contrary, the only medical evidence of record to address the possibility of an etiological link-the January 2013 VA examination-found that any such relationship is unlikely. Therefore, service connection on a direct basis or as a chronic condition manifesting after separation from service is not warranted. 

Regarding whether the Veteran's right shoulder disability was caused or aggravated by the service-connected right wrist disability, the Board also finds that a review of the record indicates that service connection on a secondary basis is not warranted.

In so finding, the Board gives significant probative value to the November 2016 VA examination report and nexus opinion of record. Here, the VA examiner reviewed the Veteran's claims file, statements of symptomatology, and medical literature, and conducted physical examination of the Veteran. Based on this thorough examination, the examiner opined that it was less likely than not that the Veteran's current right shoulder disability was secondary to or aggravated by his service-connected right wrist disability. The Board notes, as discussed above, that the July 2013 and November 2016 opinions are the only competent medical opinions of record to address the medical relationship, if any, between the Veteran's right shoulder disability and service, to include secondary to service connected disabilities. The medical opinions provide thorough, clear rationales based on accurate and thorough discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The basis for the negative opinions is consistent with the evidence of record. Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a right shoulder disability. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his own lay statements. In those statements, the Veteran contends that his right shoulder disability was caused or aggravated by the service connected right wrist disability. However, the Board finds that the Veteran is a layperson, and there is no evidence of record to show that he has the specialized medical education, training, and experience necessary to provide a competent medical opinion as to the nature and etiology of the medical condition he asserts warrants service connection. Diagnosing the right shoulder disability and providing an etiological opinion is medically complex in nature and not subject to be diagnosed or identified by a layperson. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran's statements regarding diagnosis and etiology are not competent. Even if they were competent, they are outweighed by the medical opinions obtained from the January 2013 and November 2016 VA examiners, who found that the claimed right shoulder disability was not incurred in service, or caused or aggravated by service connected right wrist disability. The VA examiners considered the Veteran's statements, as well as reviewed the claims file and medical literature, in reaching these conclusions.

The Board thus concludes that the preponderance of the evidence shows that the Veteran's right shoulder disability did not manifest during service, is not otherwise etiologically related to service, and was not caused or aggravated by his service connected right wrist disability. Therefore, the preponderance of the evidence is against the claim for service connection for a right shoulder disability, and the claim must be denied. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of colon cancer, to include as due to exposure to asbestos, or in the alternative as due to exposure to herbicides, is denied. 

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right wrist disability, is denied.



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


